The record in this cause having been considered by the Court, and the foregoing Opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the judgment of the court below be, and the same is hereby, reversed and the cause remanded for a new trial.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.
ELLIS, J., agrees to the reversal.
BROWN, J., dissents in part and concurs in part.
ELLIS, J.: I agree to reversal because plaintiffs did not show by the evidence a cause of action in their favor.